

116 HRES 1196 IH: Calling for an end to escalating violence in the Nagorno-Karabakh enclave, for each side to return to the peace process, and for external parties to cease their support for and interference in the conflict.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1196IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Keating submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling for an end to escalating violence in the Nagorno-Karabakh enclave, for each side to return to the peace process, and for external parties to cease their support for and interference in the conflict.Whereas, on September 27, 2020, the most significant outbreak of violence since the signing of the 1994 cease-fire agreement began across the line of contact in Nagorno-Karabakh between Armenian and Azerbaijani forces;Whereas military operations by each side have included the exchange of air strikes, rocket attacks, and artillery fire, resulting in the deaths of soldiers and civilians, the wounding of hundreds more, and causing needless suffering to families and communities in the conflict zone;Whereas both Armenia and Azerbaijan have declared martial law, mobilized their armed forces, and called up reserve forces, further escalating tensions;Whereas the conflict has the potential to escalate into proxy warfare among regional powers, including Turkey and Russia, which would further entrench the conflict, increase risk of civilian harm, and threaten long-term peace and stability in the region;Whereas Russia maintains close economic ties to both Armenia and Azerbaijan and provides weapons, other support, and military guarantees to Armenia, which is a member of the Russian-led Collective Security Treaty Organization (CSTO);Whereas the United States serves as a neutral co-chair of the Organization for Security and Co-operation in Europe (OSCE) Minsk Group, along with France and Russia, and the Presidents of the Co-Chair countries have urged the parties to return to a ceasefire and substantive negotiations as soon as possible;Whereas the United States remains committed to working with each side through the OSCE Minsk Group to settle the conflict peacefully and sustainably;Whereas both Azerbaijan and Armenia are North Atlantic Treaty Organization (NATO) Partnership for Peace countries, which made a commitment to increase stability, diminish threats to peace, and build strengthened security relationships among NATO and non-member countries in the Euro-Atlantic area; andWhereas a long-standing conflict like the one between Armenia and Azerbaijan must be solved through a political process rather than military aggression: Now, therefore, be itThat the House of Representatives—(1)expresses alarm at the escalating violence that has resulted in the tragic loss of life in Nagorno-Karabakh;(2)calls on leaders in Armenia and Azerbaijan to immediately de-escalate the situation, end hostilities, utilize the Organization for Security and Co-operation in Europe (OSCE) Minsk Group process instead of military means and return to the cease-fire agreement along the line of contact between Nagorno-Karabakh and Azerbaijan, and protect the human rights of those in the area in order to prevent even further loss of life;(3)calls on each country to renew its commitment to the OSCE Minsk Group process and recognize that dialogue, not violence, is the only way to bring a comprehensive and enduring peace to the region;(4) reaffirms United States support for OSCE Minsk Group efforts to secure an agreement from Armenia and Azerbaijan to cease offensive military operations in Nagorno-Karabakh and to accept independent third-party monitoring along the line of contact; and(5)calls on all external parties to refrain from providing military and other support to either side, which merely inflames hostilities and further jeopardizes regional peace and stability, including the recent destabilizing rhetoric of President Tayyip Erdoğan and the Turkish military.